DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed August 5th 2022 has been entered. Claims 23-24 and 28-41 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23-24, 28-32, 34-37, 40-42 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuesl (DE102009002978A1 – cited in IDS and machine translation provided by applicant), DeLong et al (U.S Patent 8202379B1) and Daly et al (U.S Patent 9394375B2).
Regarding claim 23, Fuesl is drawn to the art of a solution containing a polysaccharide and a salt (ionic liquid) (i.e. an ionic liquid solution) wherein the ionic liquid solution is used as an adhesive to join substrates (Abstract) [00720074]; [0083], in which the substrates are biomaterials (i.e. natural polymers/wood etc.) [0087-0090]. Fuesl also discloses that the substrates can be the same material i.e. wood [0091]. Fuesl also discloses that the substrate can be a textile (i.e. nonwoven or woven fibers) [0089] or a synthetic polymer [i.e. plastic) [0090]. Fuesl also discloses the ionic liquid containing polysaccharide and additionally containing a co-solvent [0078]. Fuesl also discloses that the substrates can both be the same material [0091]. Fuesl further discloses applying the ionic liquid solution onto the substrate and then pressing them together at a temperature to join the substrates [0092-0094]. Fuesl further discloses that the ionic liquid is a salt of an organic acid and organic, as Fuesl discloses that the cation and anion are both preferably organic [0010-0014]. Regarding the ionic liquid being volatile and further a two-step heating process in which the heating takes place, these limitations are known from DeLong and Daly.
DeLong, is also drawn to the art of natural fiber welding (i.e. joining biomaterials) using an ionic liquid based solvent system (Column 2, lines 45-60), wherein DeLong discloses removing the solvent (Figure 1; Column 2, lines 55-60; Columns 3-4; lines 58-67 & 1-18). DeLong also discloses the ionic liquid solvent system (interpreted as ionic liquid in this case) as being volatile, since it can be removed by evaporation (Column 2, lines 55-60; Column 3, lines 7-33), and wherein the evaporation can also be done under vacuum (Column 2, lines 55-60). DeLong has also disclosed that the ionic liquid can be removed by addition of a non-solvent (i.e. antisolvent) and wherein the ionic liquid solution is washed by the nonsolvent (Column 3, lines 31-43). DeLong discloses that this leads to welded fibers in which the material density is increased and the surface area of the bundle of fibers is decreased (Columns 1-2, lines 54-67 & 1-7).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl with the step of partially removing or fully removing the ionic liquid solution, to arrive at the instant invention, in order to obtain a welded fiber with increased material density. 
In the event the applicant disagrees with the above explanation of the ionic liquid solvent being removed, this is further disclosed by Daly. 
Daly, drawn also to the art of processing a biomaterial using an ionic liquid solution/solvent (Abstract), discloses removing and recovering the ionic liquid for further uses (i.e. recycling and recovering) (Column 20, lines 40-54). Daly further discloses separating or removing the ionic liquid solution from the biomass (Column 20, lines 31-40), wherein the ionic liquid solution can be removed by evaporation (i.e. ionic liquid solution being volatile) and then the ionic liquid part of the solution can be revered and reused (Column 20, lines 40-54). Daly further discloses that the evaporating temperature of the ionic liquid solution is higher than 110oC Column 20, lines 40-54), and as such the evaporating temperature of Daly forms an overlapping and encompassing range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl, with the step of removing and recovering the ionic liquid, in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54).
Additionally, it would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl with the step of the ionic liquid being volatile, to arrive at the instant invention, in order to obtain a welded fiber with increased material density (DeLong).
Furthermore, it would have been obvious to do so in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54 - Daly).
Finally, regarding there being two heating stages with one being at temperature below evaporation and a second stage (i.e. evaporation stage) wherein the temperature is at or above evaporation, the instant limitations have been disclosed by Fuels, DeLong, and Daly. Fuesl discloses applying a temperature that is lower than a temperature at which the ionic liquid evaporates, as Fuesl discloses applying a temperature less than 100oC when pressing the objects together and joining [0094]. Daly has disclosed the evaporating temperature of the ionic liquid solution to be greater than 110oC (see claim 23 rejection above).
It would have been obvious to have modified the method of Fuesl, with the ionic liquid solution having an evaporating temperature greater than 110oC (i.e. heating at a temperature lower than evaporating temperature), to arrive at the instant invention, in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54 - Daly).

Regarding claim 24, Fuesl has not explicitly disclosed partially or completely removing the ionic liquid solution, however, this step is known from both DeLong and Daly (see claim 23 rejection above).

Regarding claim 28, the instant limitations have been disclosed by Fuesl, DeLong and Daly (see claim 24 rejection above). Daly discloses an evaporating temperature greater than 110oC of the ionic liquid solution. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to have modified the method of Fuesl, with the ionic liquid solution having an evaporating temperature greater than 110oC, to arrive at the instant invention, in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54 - Daly).

Regarding claim 29, the instant limitations have been disclosed by Fuesl, DeLong and Daly (see claim 24 rejection above). It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl with the step of removing the ionic liquid solution by evaporation, to arrive at the instant invention, in order to obtain a welded fiber with increased material density (DeLong).
Further, it would have been obvious to do so in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54 - Daly).

Regarding claim 30, the instant limitations have been disclosed by Fuesl, DeLong and Daly (see claim 24 rejection above). DeLong has disclosed washing with a nonsolvent being a way to remove the ionic liquid solution. It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl with the step of removing the ionic liquid solution by evaporation, to arrive at the instant invention, in order to obtain a welded fiber with increased material density (DeLong).

Regarding claim 31, the instant limitations have been disclosed by Fuesl, DeLong and Daly (see claim 24 rejection above). Daly has disclosed ionic liquid being recycled and recovered in the process.
It would have been obvious to do so in order to be able to recover the ionic liquid for further biomass processing or other uses (Column 20, lines 51-54 - Daly).

Regarding claim 32, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above).

Regarding claim 34, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above). Fuesl discloses the ionic liquid containing organic cation and organic anion, which would mean that the ionic liquid is a salt of an organic acid.

Regarding claim 35, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above).

Regarding claim 36, the amount or concentration of application of the ionic liquid that is added or applied is a result effective variable, with the result being the amount of adhesive needed, or the thickness of the adhesive applied (i.e. adhesive needed for bonding). Further, the amount of ionic liquid applied also would have an effect on the weight of the final laminated product, as a thicker adhesive layer applied would mean the resulting laminate would weigh more. The courts have held that it is within the purview of an ordinarily skilled artisan to routinely optimize a result effective variable (MPEP 2144.05 (II) (A)). Further, in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (MPEP 2144.05 (II) (A)).

Regarding claim 37, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above).

Regarding claim 40, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above).

Regarding claim 41, the instant limitations have been disclosed by Fuesl (see claim 23 rejection above).

Regarding claims 42 & 44, the instant limitations have been disclosed by Fuesl. Fuesl has disclosed the polymer biomaterials being wood, and has disclosed the use of a co-solvent [0078] (see claim 23 rejection above).

Claims 23-24 & 28-37, 40-42, & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuesl (DE102009002978A1 – cited in IDS and machine translation provided by applicant) and DeLong et al (U.S Patent 8202379B1) and Daly et al (U.S Patent 9394375B2) and Michud et al (WO2014162062A1 - see foreign reference attached).
Regarding claims 23, in the event the applicant disagrees with the above explanation (see claim 23 rejection in above section) that DeLong and Daly disclose a volatile ionic liquid, Michud, drawn also to the art of processing biomaterials with an ionic liquid, discloses a distillable/volatile ionic liquid (Abstract) and further discloses that such an ionic liquid has good dissolution power, high thermal and chemical stability and exhibits low energy consumption (Abstract).
It would have been obvious to an ordinarily skilled artisan to have modified the ionic liquid of Fuesl, DeLong and Daly, to be a volatile ionic liquid, to arrive at the instant invention, in order to have an ionic liquid with good dissolution power, high thermal and chemical stability and exhibits low energy consumption (Abstract).

Regarding claims 24, 28-37 & 40-42 & 44,  the instant limitations have been disclosed by Fuesl, DeLong, Daly and Michud (see claims 24, 28-32, 34-37, and 40-42 & 44 rejections in above section). Regarding claim 33, Michud discloses the instant limitations (see claim 23 rejection immediately above).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuesl (DE102009002978A1 – cited in IDS and machine translation provided by applicant) and DeLong et al (U.S Patent 8202379B1) and Daly et al (U.S Patent 9394375B2) and Hecht et al (U.S Patent 7786065B2).
Regarding claim 38, Fuesl has not explicitly disclosed the ionic liquid being a gel, however, it is known in the art provide ionic liquid compositions that are gels, as disclosed by Hecht.
Hecht, drawn also to the art of ionic liquids and methods of preparing them (Abstract), discloses that ionic liquid compositions can be provided as gels (Column 10, lines 21-25).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl, with the ionic liquid being provided as a gel, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuesl (DE102009002978A1 – cited in IDS and machine translation provided by applicant), DeLong et al (U.S Patent 8202379B1), Daly et al (U.S Patent 9394375B2) and Luo et al (U.S PG Pub 20090088564A1).
Regarding claim 39, Fuesl has not explicitly disclosed providing the ionic liquid as a solid and then melting it, however, this is known in the art from Luo.
Luo, drawn also to the art of processing biomaterials (cellulose) using an ionic liquid (Abstract), discloses providing the ionic liquid as a solid, and then heating the ionic liquid to melt it and then adding/providing the biomaterial with the ionic liquid [0017 & 0021]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fuesl, with the step of providing a solid ionic liquid and melting it and then applying or providing it with the biomaterial, in order to be able to obtain solvents that are capable of dissolving the biomaterial to form a dope from which fibers can be spun [0007]. It would further have been obvious to do, since providing the ionic liquid as a solid and then melting it, is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuesl (DE102009002978A1 – cited in IDS and machine translation provided by applicant) and DeLong et al (U.S Patent 8202379B1) and Daly et al (U.S Patent 9394375B2) and Buchanan et al (U.S Patent 7919631B2).
Regarding claim 43, Buchanan discloses that it is known to use acetone as a co-solvent with ionic liquids (Abstract; Column 12, lines 10-25).

Allowable Subject Matter
Claim 45 is allowed over the prior art of record in light of the arguments and amendments made.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Fuesl (DE102009002978A1). Similar to the claimed invention, Fuesl discloses all the limitations of the instant claim with the exception of the ionic liquid being one of the components as claimed.
While some prior art references disclose a DBNH as an ionic liquid, none of the prior art has disclosed the instantly claimed ionic liquids being uses to join two objects together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Amendment, filed 08/05/2022, with respect to the rejection(s) of claim(s) 23 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fuesl and DeLong and Daly, and alternatively, Fuesl, Delong, Daly, and Michud.
In an alternative interpretation of Fuesl, DeLong, and Daly, and alternatively, Fuesl, DeLong, Daly, and Michud, the instant limitations of claim 23 are disclosed. Fuesl discloses a heating step (interpreted as a first heating stage) that is at a temperature lower than an evaporation temperature. Further, Fuesl as modified by DeLong, Daly, and alternatively, DeLong, Daly, and Michud, discloses a second heating step, i.e. an evaporation step, wherein the volatile ionic liquid is removed by evaporation at a or above a temperature of evaporation (in order for the ionic liquid to be removed by evaporation, it would have to be heated to or above an evaporation temperature). Thus, Fuesl, as modified by DeLong, Daly, and alternatively, as modified by DeLong, Daly, and Michud, discloses a first heating step during bonding (Fuesl), and further a heating step of removing the ionic liquid by evaporation (i.e. a second heating step) (as disclosed by DeLong and/or Daly). Thus, while Fuesl does not explicitly disclose two heating steps, the combination of Fuesl, DeLong, and Daly, and alternatively Fuesl, DeLong, Daly, and Michud, disclose two steps of heating, a first step taking place while bonding (Fuesl) and a second step taking place in order to evaporate and remove the ionic liquid (DeLong and/or Daly). Further, both DeLong and Daly provide explicit reasoning and motivation to modify the method of Fuesl and add an evaporation step (i.e. a second heating step) (see claim 23 rejection above; see Columns 1-2, lines 54-67 & 1-7 of DeLong, and Column 20, lines 51-54 of Daly)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, DeLong and Daly both provide explicit reasoning and motivation that would motivate an ordinarily skilled artisan to modify the method of Fuesl and add a second heating step (i.e. evaporation step) to remove the volatile ionic liquid (see claim 23 rejection above and bullet point 35 in response to arguments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712